Title: Ezra Sargeant to Thomas Jefferson, 10 February 1812
From: Sargeant, Ezra
To: Jefferson, Thomas


          
                  Sir, 
                  New York 
                     Feby 10. 1812
          
		  
		   Your favour of the 3rd Inst. has been duly recieved—I will engage to furnish two hundred & fifty copies of the pamphlet mentioned say from 65 to 70 pages of the same type and size of paper of the Edinbergh Review, for one hundred and thirty Dollars. All the care possible shall be taken to have it correct, in fact the proof reading shall go through the same channel as the Reviews. It will require about three weeks to print them, and get them ready for delivery at the stage office here. I will also engage that a copy shall not go out of the ofi 
                  office short of the time you mentioned
          I am Sir Your Obt. St
                  E: Sargeant.
        